     Case 2:20-cv-00928-EEF-JVM Document 111 Filed 06/23/20 Page 1 of 1



MINUTE ENTRY
FALLON, J.
JUNE 23, 2020

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

TERRI LEWIS STEVENS, ET AL                                      CIVIL ACTION

VERSUS                                                          NO. 20-928

ST. TAMMANY PARISH GOVERNMENT, ET AL                            SECTION: L (1)

BEFORE JUDGE ELDON E. FALLON
Case Manager: Dean Oser
Court Reporter: Cathy Pepper

Appearances: Louis Koerner, Jr., Esq., for Plaintiffs
             James Bradford, III, Esq. for Defendant St. Tammany Parish Government
             Richard Traina, Esq. for Defendant Louisiana Department of Environmental
             Quality

Motion of Defendant, St. Tammany Parish Government, to Dismiss for Failure to State a Claim
(65)
After argument was heard by telephone – Motion was taken under submission




JS10: :28
